
	
		I
		111th CONGRESS
		2d Session
		H. R. 6286
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Cole introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  repeal the limitation on the annual aggregate amount of contributions
		  individuals may make to candidates for election for Federal office, to repeal
		  the limitations on the amount of coordinated expenditures by political parties,
		  and to protect uncompensated Internet activity by individuals from treatment as
		  a contribution or expenditure under the Act.
	
	
		1.Short TitleThis Act may be cited as the
			 Free Speech and Citizen Fairness Act of
			 2010.
		2.Repeal of Annual
			 Aggregate Limit on Amount of Contributions by Individuals
			(a)In
			 GeneralSection 315(a) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 441a(a)) is amended by striking
			 paragraph (3).
			(b)Conforming
			 AmendmentsSection 315(c) of such Act (2 U.S.C. 441a(c)) is
			 amended—
				(1)in paragraph
			 (1)(B)(i), by striking (a)(3),;
				(2)in paragraph
			 (1)(C), by striking (a)(3),; and
				(3)in paragraph
			 (2)(B)(ii), by striking (a)(3),.
				3.Repeal of
			 Limitations on Amount of Coordinated Expenditures by Political Parties
			(a)In
			 GeneralSection 315(d) of the Federal Election Campaign Act of
			 1971 (2 U.S.C. 441a(d)) is amended—
				(1)by striking
			 (d)(1) and inserting (d);
				(2)by striking
			 , subject to the limitations contained in paragraphs (2), (3), and (4)
			 of this subsection; and
				(3)by striking
			 paragraphs (2), (3), and (4).
				(b)Conforming
			 AmendmentsSection 315(c) of such Act (2 U.S.C. 441a(c)) is
			 amended—
				(1)in paragraph
			 (1)(B)(i), by striking (d),; and
				(2)in paragraph
			 (2)(B)(i), by striking subsections (b) and (d), and inserting
			 subsection (b),.
				4.Blogger
			 Protection
			(a)Exemption of
			 Uncompensated Individual Internet Activity From Treatment as Contribution or
			 Expenditure
				(1)Exemptions
					(A)Exemption from
			 treatment as contributionSection 301(8)(B) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 431(8)(B)) is amended—
						(i)by
			 striking and at the end of clause (xiii);
						(ii)by
			 striking the period at the end of clause (xiv) and inserting ;
			 and; and
						(iii)by
			 adding at the end the following new clause:
							
								(xv)any uncompensated personal services
				related to Internet activities, or use of equipment or services for
				uncompensated Internet activities, that are engaged in by any individual, group
				of individuals, or corporation wholly owned by one or more individuals that
				engages primarily in Internet activities and does not derive a substantial
				portion of its revenue from sources other than income from its Internet
				activities, other than—
									(I)any payment for a public
				communication (other than a nominal fee),
									(II)any payment for the purchase or
				rental of an email address list made at the direction of a political committee,
				or
									(III)any payment for an email address
				list that is transferred to a political
				committee.
									.
						(B)Exemption from
			 treatment as expenditureSection 301(9)(B) of such Act (2 U.S.C.
			 431(9)(B)) is amended—
						(i)by
			 striking and at the end of clause (ix);
						(ii)by
			 striking the period at the end of clause (x) and inserting ;
			 and; and
						(iii)by
			 adding at the end the following new clause:
							
								(xi)any uncompensated personal services related
				to Internet activities, or use of equipment or services for uncompensated
				Internet activities, that are engaged in by any individual, group of
				individuals, or corporation wholly owned by one or more individuals that
				engages primarily in Internet activities and does not derive a substantial
				portion of its revenue from sources other than income from its Internet
				activities, other than—
									(I)any payment for a public
				communication (other than a nominal fee),
									(II)any payment for the purchase or
				rental of an email address list made at the direction of a political committee,
				or
									(III)any payment for an email address
				list that is transferred to a political
				committee.
									.
						(2)Internet
			 Activity DefinedSection 301 of such Act (2 U.S.C. 431) is
			 amended by adding at the end the following new paragraph:
					
						(27)Internet
				activityThe term Internet activity includes sending
				or forwarding electronic messages, providing a hyperlink or other direct access
				to another person’s Web site, blogging, creating, maintaining, or hosting a Web
				site, paying a nominal fee for the use of another person’s Web site, and any
				other form of communication distributed over the Internet.
						.
				(b)Coverage of
			 Blogs and Other Internet and Electronic Publications Under General Media
			 ExemptionSection 301(9)(B)(i) of such Act (2 U.S.C.
			 431(9)(B)(i)) is amended by inserting including any Internet or
			 electronic publication (including a blog), after periodical
			 publication,.
			5.Effective
			 DateThe amendments made by
			 this Act shall apply with respect to expenditures and disbursements made during
			 2010 or any succeeding year.
		
